 

Exhibit 10.3

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

This SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (this “Agreement”) is made and
entered into this 19th day of July, 2019 (the “Effective Date”), by and among
SHORE UNITED BANK, a Maryland bank (the “Bank”), and Donna Stevens (the
“Executive”). Capitalized terms used herein are defined in Section 10 of this
Agreement.

 

BACKGROUND

 

To incentivize the Executive to devote his full business time, attention, and
energies to the business of the Bank, the Bank and the Executive desire to enter
into this Agreement to establish the terms and conditions of the nonqualified
supplemental executive retirement plan to be maintained by the Bank on the
Executive’s behalf.

 

AGREEMENT

 

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, the parties hereby agree as
follows:

 

1.                   General Terms and Conditions. The Bank hereby establishes a
nonqualified supplemental executive retirement plan for the benefit of the
Executive. Section 2 below describes the benefits available to the Executive, or
the Executive’s Beneficiary, upon the occurrence of certain events as described
in, and subject to the terms and conditions of, this Agreement; provided the
Executive remains in the Continuous Service of the Bank from the Effective Date
until the specified event. Each benefit described in Section 2 is in lieu of any
other benefit therein. No benefits under this Agreement shall be payable with
respect to any event other than the events described below, and the benefits
otherwise payable pursuant to Section 2 below are subject to the further
limitations in Section 2(f) and (g).

 

2.                   Retirement Benefits.

 

(a)                Termination on or after Normal Retirement Age. If Executive
remains in the Continuous Service of the Bank until on or after attaining Normal
Retirement Age, then following the date on which the Executive experiences a
Separation from Service on or after Normal Retirement Age (the “Normal
Retirement Date”) for any reason other than (i) discharge of the Executive by
the Bank for Cause, (ii) because the Executive dies or becomes Permanently
Disabled or (iii) on or within twelve (12) months following the effective date
of a Change in Control, the Bank shall pay to the Executive the Normal
Retirement Benefit each year for ten (10) years. Payment of the Normal
Retirement Benefit shall commence upon the Executive’s Normal Retirement Date,
beginning with the month immediately following the Executive’s Normal Retirement
Date, and be paid in twelve (12) equal monthly installments (without interest)
on the first day of each month thereafter until paid in full.

 

(b)                Termination Prior to Normal Retirement Age. If the Executive
experiences a Separation from Service prior to attaining Normal Retirement Age
for any reason other than (i) discharge of the Executive by the Bank for Cause,
(ii) because the Executive dies or becomes Permanently Disabled or (iii) on or
within twelve (12) months following the effective date of a Change in Control,
then the Bank shall pay to the Executive in a single lump sum on or within
thirty (30) days after the Executive’s Separation from Service an amount equal
to the Accrual Balance as of the date of Executive’s Separation from Service.

 

1

 

 



(c)                Termination in Connection with a Change in Control. If
before, on or after Normal Retirement Age, the Executive experiences a
Separation from Service on or within the twelve (12) months following the
effective date of a Change in Control for any reason other than (i) discharge of
the Executive by the Bank for Cause or (ii) because the Executive dies or
becomes Permanently Disabled, then the Bank shall pay to the Executive in a
single lump sum on or within thirty (30) days after the Executive’s Separation
from Service an amount equal to the present value of the Participant’s Normal
Retirement Benefit discounted using the current discount rate being utilized to
calculate GAAP liabilities and assuming payments commence immediately.

 

(d)                Disability. If Executive becomes Permanently Disabled while
in the Continuous Service of the Bank and before any event described in
Subsections (a), (b) or (c) above, the Bank shall pay to the Executive in a
single lump sum on or within thirty (30) days following the date on which the
Executive becomes Permanently Disabled an amount equal to the Accrual Balance as
of the date Executive becomes Permanently Disabled.

 

(e)                Death. If the Executive dies while in the Continuous Service
of the Bank and before the occurrence of any event triggering the Executive’s
entitlement to a benefit under this Section 2, then no benefits shall be paid
under this Agreement. If Executive dies after the occurrence of any event
triggering the Executive’s entitlement to a benefit under this Section 2 and
prior to payment of the entire Accrual Balance, the Executive’s Beneficiary
shall receive in a single lump sum on or within thirty (30) days after the
Executive’s death an amount equal to the remaining Accrual Balance at the time
of Executive’s death.

 

(f)                 Forfeiture of Benefits; Regulatory Limitations.
Notwithstanding any other provision of this Agreement, if (i) the Bank
discharges the Executive for Cause, or grounds exist for the Bank to discharge
the Executive for Cause, regardless of whether an event triggering an
entitlement to a benefit under Subsection (a) through (e) has occurred, no
benefits shall be paid under this Agreement and any previously paid amounts
shall be repaid to Bank by Executive upon five (5) days’ notice. The obligations
of the Bank under this Agreement are further subject to its adherence to
applicable state and federal banking regulations, rules, or statutes.

 

(g)                Temporary Suspension Applicable to a Specified Employee.
Notwithstanding the foregoing provisions of this Section 2, if Executive is a
“specified employee,” within the meaning of Code Section 409A, as of the date of
Executive’s Separation from Service with the Bank other than by reason of death,
payment of benefit amounts otherwise due shall be delayed to the extent
necessary under Code Section 409A until the earlier of six (6) months after
Separation from Service or the date of Executive’s death, as applicable. Any
payments that are so delayed shall be paid in a single lump sum in cash in the
seventh month following Executive’s Separation from Service, or within thirty
(30) days after the Executive’s death, if earlier.

 

3.                   Amendment; Termination. This Agreement may be amended or
terminated only by a written agreement signed by the Bank and the Executive. The
Bank may unilaterally amend the Agreement to conform with written directives to
the Bank to comply with legislative changes or tax law, including, without
limitation, Code Section 409A and any and all Treasury regulations and guidance
promulgated thereunder. No amendment shall provide for or otherwise permit any
acceleration of the time or schedule of any payment under the Agreement in a
manner that would be prohibited under Code Section 409A. No waiver of any
provision contained in this Agreement shall be effective unless it is in writing
and signed by the party against whom such waiver is asserted. Notwithstanding
the preceding provisions of this Section 3, the Bank may elect to terminate the
Agreement under any circumstances permitted by Treasury Regulations Section
1.409A-3(j)(4)(ix). In any such event, the Bank shall distribute to the
Executive the Accrual Balance in a single lump sum at the earliest date
permitted under such Treasury Regulations. The amount of the benefit (but not
the timing of payment) shall be determined as if the effective date of the
termination of the Agreement constituted an involuntary discharge by the Bank
other than for Cause on or within twelve (12) months following a Change in
Control.

 



2

 

 

4.                   ERISA Provisions.

 

(a)                Plan Administrator Duties. This Agreement shall be
administered by the Board of Directors of the Bank (the “Board of Directors”),
or such committee or person(s) as the Board of Directors shall appoint, except
that the Executive may not participate in any such actions and will excuse
himself from participating in any such matter involving himself and/or this
Agreement. The Board of Directors, (or its delegatee(s)) in its capacity as the
“administrator” of the Agreement for purposes of ERISA, shall have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement; and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with the Agreement. The decision or action
of the Board of Directors (or its delegatee) with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Agreement and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all persons having any interest in
the Agreement. The “Named Fiduciary” under the Agreement is the Bank.

 

(b)                Claims Procedures.

 

(i)                 Notice of Denial.

 

(1)                If Executive or a Beneficiary (a “claimant”) is denied a
claim for benefits under this Agreement, the Claims Administrator shall provide
to the claimant written notice of the adverse benefit determination (whether
such claim is denied in whole or in part) within a reasonable period of time but
no later than ninety (90) days after the Claims Administrator receives the
claim. However, under special circumstances (to be determined by the Claims
Administrator), the Claims Administrator may extend the time for processing the
claim to a day no later than one hundred eighty (180) days after the Claims
Administrator receives the claim. The claimant shall be notified in writing
within the initial 90-day period of the need to extend the time for review, the
special circumstances requiring an extension, and the date by which a decision
is expected.

 

(2)                With respect to a claim for benefits due to Executive being
Permanently Disabled, the Claims Administrator shall provide to the claimant
written notice of the adverse benefit determination within a reasonable period
of time but no later than forty-five (45) days after the Claims Administrator
receives the claim. This 45-day period may be extended up to thirty (30) days if
an extension is necessary due to matters beyond the control of the Agreement (to
be determined by the Claims Administrator) and the claimant is notified, prior
to the expiration of the initial 45-day period, of the circumstances requiring
the extension of time and the date by which the Claims Administrator expects to
render a decision. If, prior to the end of the first 30-day extension period,
the Claims Administrator determines that, due to matters beyond the control of
the Agreement (to be determined by the Claims Administrator), a decision cannot
be rendered within that extension period, the period for making the
determination may be extended for up to an additional thirty (30) days, provided
that the Claims Administrator notifies the claimant, prior to the expiration of
the initial 30-day extension period, of the circumstances requiring the
extension and the date as of which the Claims Administrator expects to render a
decision. In the case of any such extension, the notice of extension shall also
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant shall have at least
forty-five (45) days within which to provide the specified information, if any.

 



3

 

 

(ii)               Contents of Notice of Denial. If a claimant is denied a claim
for benefits under this Agreement, the Claims Administrator shall provide to
such claimant written notice of the denial. Any such notice of an adverse
benefit determination shall be written in a manner calculated to be understood
by the claimant (and with respect to a claim for benefits due to Executive being
Permanently Disabled, be provided in a culturally and linguistically appropriate
manner) and shall set forth:

 

(1)                the specific reason or reasons for the denial;

 

(2)                specific references to the pertinent provisions of this
Agreement on which the denial is based;

 

(3)                a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary;

 

(4)                an explanation of this Agreement’s claim review procedures,
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review;

 

(5)                in the case of a claim for benefits due to Executive being
Permanently Disabled:

 

(A)              a discussion of the decision, including an explanation of the
basis for disagreeing with or not following: the views presented by the claimant
to the Agreement of health care professionals treating the claimant and
vocational professionals who evaluated the claimant, the views of medical or
vocational experts whose advice was obtained on behalf of the Agreement in
connection with a claimant’s adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination, and a
disability determination regarding the claimant presented by the claimant to the
Agreement made by the Social Security Administration;

 

(B)              if the adverse benefit determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Agreement to the claimant’s medical circumstances, or
a statement that such explanation will be provided free of charge upon request
in writing;

 



4

 

 

(C)              the specific internal rules, guidelines, protocols, standards
or other similar criteria of the Agreement relied upon in making the adverse
determination, or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Agreement do not exist;
and

 

(D)              a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.

 

(iii)             Right to Review. After receiving written notice of the denial
of a claim, a claimant or his representative shall be entitled to:

 

(1)                submit written comments, documents, records, and other
information relating to the denied claim to the Claims Administrator or Appeals
Fiduciary, as applicable; and

 

(2)                request, free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim

 

(3)                request a full and fair review of the denial of the claim by
written application to the Claims Administrator (or Appeals Fiduciary in the
case of a claim for benefits payable due to Executive being Permanently
Disabled), which shall include:

 

(A)              a review that takes into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination; and

 

(B)              in the case of a claim for benefits due to Executive being
Permanently Disabled:

 

i.                    before issuing an adverse benefit determination on review,
providing the claimant, free of charge with any new or additional evidence
considered, relied upon, or generated by the Agreement or other person making
the benefit determination (or at the direction of the Agreement or such other
person) in connection with the claim as soon as possible and sufficiently in
advance of the date on which the notice of adverse benefit determination on
review is required to be provided to give the claimant a reasonable opportunity
to respond prior to that date; and

 

ii.                  before issuing an adverse benefit determination on review
based on a new or additional rationale, providing the claimant, free of charge,
with the rationale as soon as possible and sufficiently in advance of the date
on which the notice of adverse benefit determination on review is required to be
provided to give the claimant a reasonable opportunity to respond prior to that
date.

 

(iv)              Application for Review.

 

(1)                If a claimant wishes a review of the decision denying his
claim to benefits under this Agreement, other than a claim described in
paragraph (2) of this Section 4(b)(iv), he must submit the written application
to the Claims Administrator within sixty (60) days after receiving written
notice of the denial.

 



5

 

 

(2)                If the claimant wishes a review of the decision denying his
claim to benefits under this Agreement due to Executive being Permanently
Disabled, he must submit the written application to the Appeals Fiduciary within
one hundred eighty (180) days after receiving written notice of the denial.

 

(v)                Hearing. Upon receiving such written application for review,
the Claims Administrator or Appeals Fiduciary, as applicable, may schedule a
hearing for purposes of reviewing the claimant’s claim, which hearing shall take
place not more than thirty (30) days from the date on which the Claims
Administrator or Appeals Fiduciary received such written application for review.

 

(vi)              Notice of Hearing. At least ten (10) days prior to the
scheduled hearing, the claimant and his representative designated in writing by
him, if any, shall receive written notice of the date, time, and place of such
scheduled hearing. The claimant or his representative, if any, may request that
the hearing be rescheduled, for his convenience, on another reasonable date or
at another reasonable time or place.

 

(vii)            Counsel. All claimants requesting a review of the decision
denying their claim for benefits may employ counsel for purposes of the hearing.

 

(viii)          Decision on Review. No later than sixty (60) days (forty-five
(45) days with respect to a claim for benefits due to Executive being
Permanently Disabled) following the receipt of the written application for
review, the Claims Administrator or the Appeals Fiduciary, as applicable, shall
submit its decision on the review in writing to the claimant involved and to his
representative, if any, unless the Claims Administrator or Appeals Fiduciary
determines that special circumstances (such as the need to hold a hearing)
require an extension of time, to a day no later than one hundred twenty (120)
days (ninety (90) days with respect to a claim for benefits due to Executive
being Permanently Disabled) after the date of receipt of the written application
for review. If the Claims Administrator or Appeals Fiduciary determines that the
extension of time is required, the Claims Administrator or Appeals Fiduciary
shall furnish to the claimant written notice of the extension before the
expiration of the initial sixty (60) day (forty-five (45) days with respect to a
claim for benefits due to Executive being Permanently Disabled) period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Claims Administrator or Appeals Fiduciary
expects to render its decision on review. In the case of a decision adverse to
the claimant, the Claims Administrator or Appeals Fiduciary shall provide to the
claimant written notice of the denial. Any such notice of an adverse benefit
determination shall be written in a manner calculated to be understood by the
claimant (and with respect to a claim for benefits due to Executive being
Permanently Disabled, be provided in a culturally and linguistically appropriate
manner) and shall include:

 

(1)                the specific reason or reasons for the adverse benefit
determination;

 

(2)                specific references to the pertinent provisions of this
Agreement on which the adverse benefit determination is based;

 



6

 

 

(3)                a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits;

 

(4)                a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA following the adverse benefit determination on
review;

 

(5)                a statement regarding the availability of other voluntary
alternative dispute resolution options;

 

(6)                in the case of a claim for benefits due to Executive being
Permanently Disabled:

 

(A)              a description of any contractual limitations period that
applies to the claimant’s right to bring a civil action under Section 502(a) of
ERISA, including the calendar date on which the contractual limitations period
expires for the claim;

 

(B)              a discussion of the decision, including an explanation of the
basis for disagreeing with or not following: the views presented by the claimant
to the Agreement of health care professionals treating the claimant and
vocational professionals who evaluated the claimant, the views of medical or
vocational professionals whose advice was obtained on behalf of the Agreement in
connection with a claimant’s adverse benefit determination, without regard to
whether the advice was relied upon in making the determination, and a disability
determination regarding the claimant presented by the claimant to the Agreement
made by the Social Security Administration;

 

(C)              if the adverse benefit determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Agreement to the claimant’s medical circumstances, or
a statement that such explanation will be provided free of charge upon request;
and

 

(D)              the specific internal rules, guidelines, protocols, standards
or other similar criteria of the Agreement relied upon in making the adverse
determination, or a statement that such rules, guidelines, protocols, standards
or other similar criteria do not exist.

 

The Claims Administrator has the discretionary authority to determine all
interpretative issues arising under this Agreement and the interpretations of
the Claims Administrator shall be final and binding upon Executive or any other
party claiming benefits under this Agreement.

 

(ix)              Calculating Time Periods. The period of time within which a
benefit determination initially or on review is required to be made shall begin
at the time a claim or request for review is filed in accordance with the
procedures of the Agreement, without regard to whether all the information
necessary to make a benefit determination accompanies the filing. In the event
that a period of time is extended due to the failure of a claimant to submit
information necessary to decide a claim or review, the period for making the
benefit determination shall be tolled from the date on which the notification of
the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information.

 



7

 

 

(x)                Standards for Culturally and Linguistically Appropriate
Notices. With respect to any notices required to be provided in a culturally and
linguistically appropriate manner, the Agreement shall provide (i) oral language
services in the applicable non-English language (that include answering
questions in any applicable non-English language and providing assistance with
filing claims in any applicable non-English language), (ii) a statement in the
applicable non-English language, prominently displayed on notices, explaining
how to access language services and (iii) notices in the applicable non-English
language upon request. For this purpose, a non-English language is an applicable
non-English language if 10% or more of the population residing in the county for
which the notice is sent is literate only in the same non-English language.

 

(xi)              Adjudication of Disability Benefit Claims: Independence and
Impartiality. All claims and appeals with respect to benefits due to Executive
being Permanently Disabled shall adjudicated in a manner designed to ensure the
independence and impartiality of the persons involved in making the decision.
Accordingly, decisions regarding hiring, compensation, termination, promotion,
or other similar matters with respect to any individual (such as a claims
adjudicator or medical or vocational expert) shall not be based upon the
likelihood that the individual will support the denial of benefits.

 

(xii)            Exhaustion of Administrative Remedies Available under the
Agreement.

 

(1)                In no event will Executive be entitled to challenge the
Claims Administrator’s decision in court or any other proceeding unless and
until these claims procedures are exhausted. The Executive then shall have one
hundred eighty (180) days from the date of receipt of the Claims Administrator’s
decision on appeal in which to file suit regarding a claim for benefits under
this Agreement. If suit is not filed within such one hundred eighty (180)-day
period, it shall be forever barred.

 

(2)                Notwithstanding the foregoing, in the case of a claim for
benefits due to Executive being Permanently Disabled, if the Claims
Administrator or Appeals Fiduciary, as applicable, fails to strictly adhere to
all the applicable requirements hereunder, the claimant is deemed to have
exhausted the administrative remedies available under the Agreement, except as
provided in the paragraph below with respect to de minimis violations. If the
claimant chooses to pursue remedies under Section 502(a) of ERISA under such
circumstances, the claim or appeal is deemed denied on review without the
exercise of discretion by an appropriate fiduciary.

 

The administrative remedies available under the Agreement will not be deemed
exhausted based on de minimis violations that do not cause, and are not likely
to cause, prejudice or harm to the claimant, provided the Agreement demonstrates
that the violation was for good cause or due to matters beyond the control of
the Agreement and that the violation occurred in the context of an ongoing, good
faith exchange of information between the Agreement and the claimant. A
violation shall not be de minimis if it is part of a pattern or practice of
violations by the Agreement. The claimant may request a written explanation of
the violation from the Agreement, and the Agreement must provide such
explanation within ten (10) days, including a specific description of its bases,
if any, for asserting that the violation should not cause the available
administrative remedies to be deemed exhausted. If a court rejects the
claimant’s request for immediate review on the basis that the Agreement met the
standards for the de minimis exception the claim shall be considered as refiled
on appeal upon the Agreement’s receipt of the court’s decision. Within a
reasonable time after the receipt of the decision, the Agreement shall provide
the claimant with notice of the resubmission.

 



8

 

 

(xiii)          Definitions. For purposes of the Agreement’s claims procedures,
the following words and phrases shall have the respective meanings set forth
below:

 

(1)                “Adverse benefit determination” means any of the following: a
denial, reduction or termination of, or a failure to provide or make payment (in
whole or in part) for, a benefit, including any such denial, reduction,
termination, or failure to provide or make payment that is based on a
determination of a claimant’s eligibility to participate in a plan and with
respect to a claim for benefits due to Executive being Permanently Disabled,
shall also mean any rescission of disability coverage with respect to a
Participant or Beneficiary (whether or not there is an adverse effect on any
particular benefit at that time), where rescission means a cancellation or
discontinuance of coverage that has retroactive effect, except to the extent it
is attributable to a failure to timely pay required premiums or contributions
towards the cost of coverage.

 

(2)                “Appeals Fiduciary” means an individual or group of
individuals appointed by the Claims Administrator to review appeals of claims
for benefits payable due to the Executive being Permanently Disabled made
pursuant to this Subsection (b).

 

(3)                “Claims Administrator” means the Board of Directors or such
other person designated by the Board of Directors from time to time and named by
notice to Executive.

 

(4)                A document, record, or other information shall be considered
“relevant” to a claimant’s claim if such document, record, or other information
(A) was relied upon in making the benefit determination, (B) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination, (C) demonstrates compliance with the
administrative processes and safeguards required in making the benefit
determination, or (D) in the case of a claim for benefits due to Executive being
Permanently Disabled, constitutes a statement of policy or guidance with respect
to the Agreement concerning the denied treatment option or benefit for the
claimant’s diagnosis, without regard to whether such advice or statement was
relied upon in making the benefit determination.

 

(xiv)          Person Authorized to Act on Behalf of Claimant. The Claims
Administrator may establish reasonable procedures to permit an authorized person
to act on behalf of the claimant (and for determining whether a person has been
authorized to act on behalf of a claimant).

 



9

 

 

5.                   Funding by Bank.

 

(a)                The benefit obligations of the Bank set forth herein
constitute an unfunded retirement arrangement, the obligations under which shall
be reflected on the general ledger of the Bank (the “Retirement Liability”). The
general corporate funds of the Bank shall be the sole source of payment of the
Retirement Liability. The Bank shall be under no obligation to set aside,
earmark or otherwise segregate any funds with which to pay the Retirement
Liability. Executive and Executive’s Beneficiary or any successor in interest
shall be and shall remain unsecured general creditors of the Bank with respect
to the Retirement Liability. Executive and Executive’s Beneficiary shall have no
interest in any property of the Bank or any other rights with respect thereto
except to the extent of the contractual right to the Retirement Liability
represented by the obligations described in Section 2 of this Agreement.

 

(b)                Notwithstanding anything herein to the contrary, the Bank has
no obligation whatsoever to set aside assets, either directly or indirectly, in
a trust for purposes of paying the Retirement Liability under this Agreement.
The Retirement Liability is not a deposit, is not otherwise funded by the Bank
and is not insured by the Federal Deposit Insurance Corporation and does not
constitute a trust account or any other special obligation of the Bank and does
not have priority of payment over any other general obligations of the Bank. If
the Bank determines in its sole discretion to set aside assets in a grantor
trust for the purpose of paying benefits under this Agreement, the grantor trust
shall not be located outside of the United States or subsequently transferred to
any trust outside of the United States.

 

(c)                Notwithstanding anything herein to the contrary, the Bank, in
its sole discretion, may procure bank-owned life insurance covering the life of
the Executive, with respect to which the Bank shall be the beneficiary, to pay
the Bank’s obligations and to remain available to satisfy any claims of the
Bank’s general creditors, under this Agreement. Executive agrees to fully
cooperate with the Bank to enable the Bank to procure such life insurance,
including undertaking a physical to the extent needed to procure the policy.
Executive and Executive’s Beneficiary, however, shall have no interest in any
such policy of the Bank or any other rights with respect to such policy, the
proceeds of which will be paid to the Bank. The Bank in its sole discretion will
determine whether to procure any such policy and, if the Bank elects to procure
such policy, the face amount of such policy.

 

6.                   Employment of Executive; Other Agreements. The benefits
provided for herein for Executive are supplemental retirement benefits and shall
not be deemed to modify, affect or limit any salary or salary increases,
bonuses, profit sharing or any other type of compensation of Executive in any
manner whatsoever. No provision contained in this Agreement shall in any way
affect, restrict or limit any existing employment agreement between the Bank and
Executive, nor shall any provision or condition contained in this Agreement
create specific employment or other service rights of Executive or limit the
right of the Bank to discharge Executive with or without cause or otherwise
terminate the Executive’s service at the Bank.

 

7.                   Withholding.

 

(a)                The Executive is responsible for payment of all taxes
applicable to compensation and benefits paid or provided to the Executive under
the Agreement, including federal and state income tax withholding, as
applicable. The Bank shall withhold any taxes that, in its reasonable judgment,
are required to be withheld, including but not limited to taxes owed under Code
Section 409A and regulations thereunder, if any, and all employment taxes due to
be paid by the Bank pursuant to Code Section 3121(v) and regulations promulgated
thereunder (i.e., Federal Insurance Contributions Act (“FICA”) taxes on the
present value of payments hereunder which are no longer subject to vesting). The
Bank’s sole liability regarding such taxes is to forward any amounts withheld to
the appropriate taxing authority(ies). By participating in the Agreement, the
Executive consents to the deduction of all tax withholdings attributable to
participation in the Agreement from the benefits due under the Agreement or
other payments due to the Executive by the Bank to satisfy the employee-portion
of such obligations. If insufficient cash wages are available or, if the
Executive so desires, the Executive may remit payment in cash for the
withholding amounts.

 



10

 

 

(b)                Notwithstanding any other provision in the Agreement to the
contrary, to the extent permitted by Code Section 409A, payments due under the
Agreement may be accelerated to pay, where applicable, the FICA tax imposed
under Code Sections 3101, 3121(a), and 3121(v)(2) and any state, local, and
foreign tax obligations (the “Tax Obligations”) that may be imposed on amounts
deferred pursuant to the Agreement prior to the time such amounts are paid or
made available and to pay the income tax at source on wages imposed under Code
Section 3401 or the corresponding withholding provisions of applicable state,
local, or foreign tax laws as a result of an accelerated payment of the Tax
Obligations (the “Income Tax Obligations”). Accelerated payments pursuant to
this Section 7(b) shall not exceed the amount of the Tax Obligations and Income
Tax Obligations and shall be made as a payment directly to taxing authorities
pursuant to the applicable withholding provisions. Any accelerated payments
pursuant to this Section 7(b) shall reduce the benefit otherwise payable to the
Executive pursuant to the Agreement.

 

(c)                Notwithstanding any other provision in the Agreement to the
contrary, the Executive shall be liable for all taxes related to payments under
this Agreement, and the Bank shall not be liable to any interested party for any
such taxes or if the Agreement fails to be exempt from or to comply with Code
Section 409A. Moreover, the Bank and the Executive acknowledge that amounts
payable under this Agreement may need to be bifurcated and made subject to
different withholdings and reporting, given the benefits to accrue hereunder
relate to both the Executive’s employment with the Bank.

 

8.                   Arbitration; Jury Trial Waiver.

 

(a)                Except as otherwise expressly provided herein or in any other
subsequent written agreement between Executive and the Bank, unless prohibited
by law, any controversy or claim between Executive and the Bank, or between the
respective successors or assigns of either, or between Executive and any of the
Bank’s officers, employees, agents or affiliated entities, arising out of or
relating to this Agreement or any representations, negotiations, or discussions
leading up to this Agreement or any relationship that results from any of the
foregoing, whether based on contract, an alleged tort, breach of warranty, or
other legal theory (including claims of fraud, misrepresentation, suppression of
material fact, fraud in the inducement, and breach of fiduciary obligation), and
whether based on acts or omissions occurring or existing prior to, at the time
of, or after the execution of this Agreement and whether asserted as an original
or amended claim, counterclaim, cross-claim, or otherwise, shall be settled by
binding arbitration; provided, however, that resort to arbitration as provided
in this Section 8 may only be had after exhaustion of the claims procedure
described in Subsection 4(b) followed by mediation under the Commercial
Mediation Rules of the American Arbitration Association. Thereafter, arbitration
of any unresolved claim shall be administered by the American Arbitration
Association under its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Any dispute regarding whether a particular claim is subject to
arbitration will be decided by the arbitrator. Any court of competent
jurisdiction may compel arbitration of claims pursuant to this Agreement.

 

(b)                The arbitrator may award to the prevailing party pre-and
post-award expenses of the arbitration, including the arbitrator’s fees and
travel expenses, administrative fees, out-of-pocket expenses such as copying and
telephone, court costs, witness fees, stenographer’s fees, and (if allowed by
applicable law) attorneys’ fees. Otherwise, the parties will share equally the
arbitrator’s fee and travel expenses and administrative fees, and each party
will bear its own expenses.

 



11

 

 

(c)                This agreement to arbitrate disputes will survive the payment
of all obligations under this Agreement and termination or performance of any
transactions contemplated hereby between Executive and the Bank, and will
continue in full force and effect unless Executive and the Bank otherwise
expressly agree in writing.

 

(d)                By entering into this Agreement, Executive and the Bank agree
and acknowledge that:

 

(i)                by agreeing to arbitrate disputes, Executive and the Bank are
giving up the right to trial in a court and THE RIGHT TO TRIAL BY JURY of all
claims that are subject to arbitration under this Agreement;

 

(ii)               grounds for appeal of the arbitrator’s decision are very
limited; and

 

(iii)              in some cases the arbitrator may be employed by, or may have
worked closely with, a business in the same or a related type of business as the
business engaged in by Executive or the Bank.

 

(e)                EXECUTIVE AND THE BANK HEREBY WAIVE THE RIGHT TO TRIAL BY
JURY OF ALL DISPUTES, CONTROVERSIES AND CLAIMS BY, BETWEEN OR AGAINST EXECUTIVE
OR THE BANK, WHETHER THE DISPUTE, CONTROVERSY OR CLAIM IS SUBMITTED TO
ARBITRATION OR IS DECIDED BY A COURT.

 

Executive must initial here:                        

 

9.                   Miscellaneous Provisions.

 

(a)                Counterparts. This Agreement may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile
transmission of an executed counterpart.

 

(b)                Construction. As used in this Agreement, the neuter gender
shall include the masculine and the feminine, the masculine and feminine genders
shall be interchangeable among themselves and each with the neuter, the singular
numbers shall include the plural, and the plural the singular. The term “person”
shall include all persons and entities of every nature whatsoever, including,
but not limited to, individuals, corporations, partnerships, governmental
entities and associations. The terms “including,” “included,” “such as” and
terms of similar import shall not imply the exclusion of other items not
specifically enumerated.

 

(c)                Severability. If any provision of this Agreement or the
application thereof to any person or circumstance shall be held to be invalid,
illegal, unenforceable or inconsistent with any present or future law, ruling,
rule or regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or circumstances other than those as to which it is held inconsistent
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.

 



12

 

 

(d)                Governing Law. This Agreement is made in the State of
Maryland and shall be governed in all respects and construed in accordance with
the laws of the State of Maryland, without regard to its conflicts of law
principles, except to the extent superseded by the Federal laws of the United
States.

 

(e)                Binding Effect. This Agreement is binding upon the parties,
their respective successors, assigns, heirs and legal representatives. Without
limiting the foregoing this Agreement shall be binding upon any successor of the
Bank whether by merger or acquisition of all or substantially all of the assets
or liabilities of the Bank. This Agreement may not be assigned by any party
without the prior written consent of each other party hereto.

 

(f)                 No Trust. Nothing contained in this Agreement and no action
taken pursuant to the provisions of this Agreement shall create or be construed
to create a trust of any kind, or a fiduciary relationship between the Bank and
Executive, Executive’s Beneficiary or any other person.

 

(g)                Assignment of Rights and Benefits. No right or benefit
provided in this Agreement will be transferable by Executive except, upon his
death, to a named Beneficiary as provided in this Agreement. No right or benefit
provided for in the Agreement will be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge the same will be void. No
right or benefit provided for in the Agreement will in any manner be liable for
or subject to any debts, contracts, liabilities or torts of the person entitled
to such benefits; provided, however, that the undistributed portion of any
benefit payable hereunder shall at all times be subject to set-off for debts
owed by Executive to the Bank.

 

(h)                Entire Agreement. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and all prior
or contemporaneous negotiations, agreements and understandings, whether oral or
written, are hereby superseded, merged and integrated into this Agreement.

 

(i)                 Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and, if mailed by prepaid
first-class mail or certified mail, return receipt requested, shall be deemed to
have been received on the earlier of the date shown on the receipt or three (3)
business days after the postmarked date thereof. In addition, notices hereunder
may be delivered by hand, facsimile transmission or overnight courier, in which
event the notice shall be deemed effective when delivered or transmitted. All
notices and other communications under this Agreement shall be given to the
parties hereto, at the following addresses:

 

Bank:

 

Shore United Bank

18 East Dover Street

Easton, MD 21601

Attention: CHRO

 

Executive: Address on file with Bank

 

(j)                 Non-waiver. No delay or failure by either party to exercise
any right under this Agreement, and no partial or single exercise of that right,
shall constitute a waiver of that or any other right.

 



13

 

 

(k)                Headings. Headings in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.

 

(l)                 Accelerated Payouts in the Event of 409A Violations.
Notwithstanding any other provision of the Agreement to the contrary, the Bank
shall make payments hereunder before such payments are otherwise due if it
determines that the provisions of the Agreement fail to meet the requirements of
Code Section 409A and the rules and regulations promulgated thereunder;
provided, however, that such payment(s) may not exceed the amount required to be
included in income as a result of such failure to comply with the requirements
of Code Section 409A and the rules and regulations promulgated thereunder and,
to the extent permissible therein, any taxes, penalties, interest and costs
attributable thereto.

 

10.               Definitions. Where the following words and phrases appear in
the Agreement, they shall have the respective meanings set forth below, unless
their context clearly indicates to the contrary:

 

(a)                “Accrual Balance” means the liability that the Bank accrues,
under Generally Accepted Accounting Principles (“GAAP”) as reasonably applied by
the Bank, for the Bank’s obligation to the Executive under this Agreement in
accordance with Accounting Principles Board Opinion Number 12, as amended by
Statement of Financial Accounting Standards Number 106, and the Discount Rate.
Any one of a variety of amortization methods may be used to determine the
Accrual Balance. However, once chosen, the method must be consistently applied.

 

(b)                “Beneficiary” shall mean the person(s) designated by the
Executive to receive any death benefits described under Section 2(e) of the
Agreement. The Executive shall designate his Beneficiary in writing to the Bank
pursuant to procedures as may be established from time to time; provided,
however, if no such designation has been made or if the Beneficiary predeceases
Executive, the Beneficiary of Executive under this Agreement shall be
Executive’s legally-married spouse, if any, or, if there is no legally-married
surviving spouse, the Beneficiary shall be Executive’s estate.

 

(c)                “Cause” shall have the same meaning given to the same or
similar term in any employment agreement between the parties as may be in effect
from time to time; provided, however, if there is no such term or similar term
in the employment agreement or if there is no such employment agreement, then
the term shall mean (i) intentional misconduct or gross malfeasance, or an act
or acts of gross negligence in the course of employment or any material breach
of the Executive’s obligations contained herein, including, without limitation,
acts competitive with or deliberately harmful to the business of the Bank; (ii)
any intentional misstatement or omission to the directors or executive officers
of the Bank with respect to any matter; (iii) the intentional failure of the
Executive to follow the reasonable instructions and policies of the Bank; (iv)
the Executive’s conviction, admission or confession of any felony or an unlawful
act involving active and willful fraud or moral turpitude; or (v) the violation
by the Executive of applicable state and federal banking regulations, rules, or
statutes. If there is a discharge of the Executive by the Bank for Cause, the
Executive will be deemed to and shall resign from the Bank contemporaneously
with the termination of the Executive’s employment.

 

(d)                “Change in Control” shall mean (i) any transaction, whether
by merger, consolidation, asset sale, recapitalization, reorganization,
combination, stock purchase, tender offer, reverse stock split, or otherwise,
which results in the acquisition of, or beneficial ownership (as such term is
defined under rules and regulations promulgated under the Securities Exchange
Act of 1934, as amended) by any entity, person or any group thereof acting in
concert, of 50% or more of the outstanding shares of common stock of the Bank;
or (ii) the sale of 50% or more of the collective assets of the Bank. For
purposes of this Section 10(d), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Bank. Change in Control shall be construed consistent with its meaning
under Section 409A of the Code.

 



14

 

 

(e)                “Code” means the Internal Revenue Code of 1986, as amended,
and all applicable rules and regulations promulgated thereunder.

 

(f)                 “Continuous Service” shall mean continuous employment by the
Executive with the Bank or any affiliates as a common law employee and/or
continuous service by the Executive as a member of the Board of Directors.

 

(g)                “Discount Rate” shall mean the interest rate designated by
the Board of Directors for determining the present value of any benefits payable
under this Agreement and/or the amount of the installment payments necessary to
fully amortize the Accrual Balance at the designated Discount Rate over the
specified payment period. The Board of Directors has the authority to designate
and/or adjust the Discount Rate, in its sole discretion, so as to maintain the
rate within reasonable standards according to GAAP and applicable bank
regulatory guidance.

 

(h)                “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and all applicable rules and regulations promulgated
thereunder,

 

(i)                 “Normal Retirement Age” means the attainment of age sixty
five (65) by the Executive.

 

(j)                 “Normal Retirement Benefit” means one hundred thousand
dollars ($100,000).

 

(k)                “Permanently Disabled” shall mean any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months
that results in Executive (i) being unable to engage in any substantial gainful
activity; or (ii) receiving income replacement benefits for a period of not less
than three (3) months under the Bank’s long-term disability plan covering
Executive. The determination of whether Executive is Permanently Disabled shall
be made by the Bank and shall be construed consistent with its meaning under
Section 409A of the Code. If the Executive becomes Permanently Disabled, the
Executive will be deemed to and shall resign from the Bank contemporaneously
with the Executive becoming Permanently Disabled.

 

(l)                 “Separation from Service” shall mean (i) a termination of
the Executive’s employment where either (A) the Executive has ceased to perform
any services for the Bank and all affiliated companies that, together with the
Bank, constitute the “service recipient” within the meaning of Code Section 409A
and the regulations thereunder (collectively, the “Service Recipient”) or (B)
the level of bona fide services the Executive performs for the Service Recipient
after a given date (whether as an employee or as an independent contractor)
permanently decreases (excluding either a decrease as a result of military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the Executive
retains a right to reemployment with the Service Recipient under an applicable
statute or by contract or any other decrease permitted under Code Section 409A)
to no more than twenty percent (20%) of the average level of bona fide services
performed for the Service Recipient (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of service if the Executive has been providing services to the Service Recipient
for less than 36 months), and (ii) a termination of the Executive’s service at
the Bank, in each case, consistent with a “separation from service” within the
meaning of Code Section 409A. Given the Executive is to be provided retirement
benefits under the Agreement in return for his services as an employee of the
Bank, the Executive will need to separate from service as an employee to be
treated as having a Separation from Service for purposes of this Agreement. All
references to termination or discharge of employment and/or service shall be
deemed to refer to a “separation from service.”

 

[Remainder of Page Intentionally Left Blank]

 



15

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 



  SHORE UNITED BANK:           By: /s/ Lloyd L. Beatty, Jr.          Name: Lloyd
L. Beatty, Jr.          Title: President and Chief Executive Officer            
  EXECUTIVE:       /s/ Donna J. Stevens   Donna J. Stevens









 



16

 

 

DESIGNATION OF BENEFICIARY FORM
UNDER
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Pursuant to Section 10(b) of the SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (the
“Agreement”), I, Donna Stevens, hereby designate the beneficiary(ies) listed
below to receive any benefits under the Agreement that may be due following my
death. This designation shall replace and revoke any prior designation of
beneficiary(ies) made by me under the Agreement.

 

Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:

 

 

 

 

  

*If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless you have otherwise provided above. Further, if
you have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of your death, any remaining beneficiary(ies) will share
equally, unless you have provided otherwise above. If no primary beneficiary
survives you, then the contingent beneficiary designated below will receive any
benefits due upon your death. In the event you have no designated beneficiary
upon your death, any benefits due will be paid to your legally-married spouse,
if any, or, if there is no legally-married surviving spouse, to your estate. In
the event that you are naming a beneficiary that is not a person, please provide
pertinent information regarding the designation.

 

Full Name, Address and Social Security Number of Contingent Beneficiary:

 



 

 

 



 

Date             Donna J. Stevens

 

17



 

 